United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-252
Issued: June 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2011 appellant, through his attorney, filed a timely appeal from an
October 26, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) that
denied his claim for an increased schedule award. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he had left upper
extremity impairment greater than the five percent previously awarded.
On appeal appellant’s attorney requests that the Board review the calculation of the
schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board.2 By decision dated May 2, 2006, the
Board found that appellant was required to make an election of benefits between the 20 percent
increase in benefits he received from the Department of Veterans Affairs and compensation
benefits he received under FECA for his accepted major depression. The Board further found
that appellant failed to establish that dysphagia or any other corticospinal condition was causally
related to the February 6, 2001 employment injury but that a conflict in medical evidence
remained regarding whether his erectile dysfunction condition was causally related to the
employment injury.3 In an April 25, 2007 decision, the Board found that appellant did not
establish that his erectile dysfunction was causally related to his February 6, 2001 employment
injury.4 In a February 9, 2011 decision, the Board found that on December 22, 2009 Dr. Robert
Franklin Draper, Jr., a Board-certified orthopedic surgeon who provided a second-opinion
evaluation for OWCP, properly analyzed appellant’s left upper extremity due to C7 neuropathy,
finding a two percent impairment. The Board, however, found the case not in posture for
decision as to the extent of appellant’s total left upper extremity impairment because Dr. Draper
did not address appellant’s left shoulder impairment. As appellant had an accepted left shoulder
injury, the physician’s opinion was deficient.5 The law and the facts of the previous Board
decisions are incorporated herein by reference.
By letter dated February 16, 2011, OWCP requested that Dr. Draper provide an
impairment evaluation of appellant’s left shoulder, in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter
A.M.A., Guides).6 OWCP provided appropriate worksheets. On August 25, 2011 it referred
appellant to Dr. Draper for a physical examination and impairment evaluation.7
In a September 30, 2011 report, Dr. Draper noted his review of an amended statement of
accepted facts and the medical record. He provided physical examination findings regarding the
left shoulder and cervical spine, including shoulder range of motion. Dr. Draper diagnosed left
2

Appellant, then a 42-year-old letter carrier, slipped and fell on ice and snow on February 6, 2001 while in the
performance of his federal duties. The accepted conditions are cervical strain, left shoulder strain, herniated disc at
C6-7 with discectomy and fusion on September 19, 2001 and major depressive disorder. On March 22, 2004 OWCP
granted appellant a schedule award for a three percent left upper extremity impairment, and an additional two
percent on October 29, 2004.
3

Docket No. 05-1984 (issued May 2, 2006).

4

Docket No. 07-80 (issued April 25, 2007).

5

Docket No. 10-894 (issued February 9, 2011). On August 10, 2011 the Board denied appellant’s petition for
reconsideration regarding the validity of the sixth edition of the A.M.A., Guides.
6

A.M.A., Guides (6th ed. 2008).

7

OWCP initially referred appellant on July 15, 2011. Appellant did not attend an examination scheduled on
August 18, 2011. He maintained that he did not receive notice of the examination, and the examination was
rescheduled. Appellant also submitted a January 27, 2011 attending physician’s report dated January 27, 2011 in
which Dr. James Weiss, an attending Board-certified orthopedic surgeon, discussed appellant’s lower back, not at
issue in the instant case.

2

shoulder strain and degenerative cervical disc disease and advised that maximum medical
improvement was reached on February 6, 2002, one year following surgery. He provided an
impairment rating for the left shoulder only and advised that, in accordance with the sixth edition
of the A.M.A., Guides, under Table 15-5, Shoulder Regional Grid, appellant had a class 1
impairment due to shoulder pain with a default rating of one percent. Dr. Draper found
modifiers of one percent each for functional history, physical examination and clinical studies,
and applied the net adjustment formula. He found that appellant had one percent upper extremity
impairment under Table 15-5. With regard to appellant’s impairment due to C7 radiculopathy,
he advised that his calculation on the December 22, 2009 report was unchanged.
In an October 24, 2011 report, Dr. Arnold T. Berman, a Board-certified orthopedic
surgeon and OWCP medical adviser, reviewed the medical record, including Dr. Draper’s
September 30, 2011 report. He noted that in December 2009 Dr. Draper recommended two
percent impairment based on C7 radiculopathy and now recommended one percent impairment
due to left shoulder impairment, for a total left upper extremity impairment of three percent.
OWCP’s medical adviser found that, as appellant had previously received a left upper extremity
impairment of five percent, he was not entitled to an additional award.
By decision dated October 26, 2011, OWCP denied appellant’s claim for an additional
schedule award on the grounds that the medical evidence did not establish that he was entitled to
an impairment rating greater than the five percent previously received.
LEGAL PRECEDENT
The schedule award provision of FECA,8 and its implementing federal regulations,9 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.10 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule
awards.11 For decisions issued after May 1, 2009, the sixth edition is used.12
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).13 Under the sixth edition, for upper extremity impairments the evaluator
8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

Id. at § 10.404(a).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

12

FECA Bulletin No. 09-03 (issued March 15, 2009).

13

A.M.A., Guides, supra note 6 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”

3

identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).14 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX).15
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.16
ANALYSIS
The Board finds that appellant is not entitled to an additional schedule award for a left
upper extremity impairment. Appellant has received schedule awards for left upper extremity
impairments totaling five percent.
The Board finds that the weight of the medical evidence rests with the December 22,
2009 and September 30, 2011 reports of Dr. Draper, a Board-certified orthopedic surgeon and
OWCP referral physician, who found that appellant had a two percent left upper extremity
impairment, under Table 15-21 due to a peripheral nerve impairment, and a one percent
impairment under Table 15-5 for left shoulder pain.
As noted in the Board’s February 9, 2011 decision, Dr. Draper properly found that
appellant had two percent impairment for a peripheral nerve injury under Table 15-18 in his
December 22, 2009 evaluation. Following the Board’s remand for review of appellant’s left
shoulder impairment,17 Dr. Draper reexamined appellant and addressed his left shoulder
impairment in a September 30, 2011 report. He selected a diagnosis of shoulder pain under
Table 15-5, Shoulder Regional Grid. Dr. Draper determined that appellant had a class 1, grade
C, impairment which had a default value of one percent.18 He found modifiers of one each for
functional history, physical examination and clinical studies. Dr. Draper then properly applied
the net adjustment formula, which yielded a zero net adjustment, and concluded that appellant
had one percent arm impairment due to left shoulder pain. He also noted that his calculation
regarding C7 radiculopathy was unchanged.
On October 24, 2011 Dr. Berman reviewed Dr. Draper’s September 30, 2011 report. He
noted that in December 2009 Dr. Draper recommended a two percent impairment based on C7
radiculopathy and now recommended an additional one percent impairment due to a left shoulder
14

Id. at 385-419.

15

Id. at 411.

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
17

Supra note 5.

18

A.M.A., Guides, supra note 6 at 401.

4

impairment, for a total left upper extremity impairment of three percent. OWCP’s medical
adviser determined that, as appellant was previously rated with left upper extremity impairment
totaling five percent, he was not entitled to an additional award.
The Board finds that appellant is not entitled to an additional schedule award. There is no
other probative medical evidence of record to establish greater permanent impairment under the
appropriate edition of the A.M.A., Guides.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established entitlement to an additional schedule
award for his left upper extremity impairment.
ORDER
IT IS HEREBY ORDERED THAT the October 26, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 7, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

